DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Any and all drawing corrections required in the parent application, 16/181,786, are required to be made in this continuation application. If Applicant has already incorporated said corrections, or no corrections were required, Applicant must make a statement to that effect to remove this objection.
Examiner maintains this objection as Applicant has not made a statement as to the drawings in the remarks filed November 1, 2022.

Specification
Examiner withdraws the specification objections based upon Applicant’s statements in the remarks filed November 1, 2022.

	

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 7,
Claim 7 includes new matter. The new matter is the a first portion of surface, and a second portion of the top surface. Applicant states they have support in ¶¶ 0152-162 of the originally filed specification, and in figure 29. However, after reviewing the drawings in view of the specification it appears the support Applicant is relying on only figure 29. Examiner was unable to find support in the cited paragraphs. Further, after reviewing figure 29, the support Applicant relies on appears to be a draftsman’s error in making the figures. Based upon the disclosure it would appear that the figures draftsman inadvertently made 31 not coplanar with 241 such that there is a top portion of 241 exposed to the air gap 60. 
Examiner directs Applicant to their paragraph 0154, and their figure 24. Where paragraph 0155 states that forming the contact holes 301/302 exposes part of the second initial spacer layer 242, and that 242 is on a side surface of 241. There is no mention that a surface of 241 is exposed. Further, paragraph 157 states that then 242 is removed it only exposes a side surface of 241. Taken together it would appear that having a partial top surface of 241 be exposed in figures 24-29 to be a draftsman error as there is no mention of this feature in the specification. 
Because of this, Applicant does not have support for the amendment to claim 7, and it is considered new matter.

	
	

Allowable Subject Matter
Claims 1-4, and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: see below.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Regarding claim 1, Lee teaches at least in figures 8A-8B:
a substrate (202), comprising a source and a drain (218); 
a gate structure (208) disposed on the substrate (202), 
wherein the source and the drain (218) are respectively located on two sides of the gate structure (208); 
a first inter-layer dielectric layer (bottom of 252) covering the gate structure (208); 
a source contact hole (where 232) running through the first inter-layer dielectric layer (bottom of 252) and exposing the source and a drain contact hole running through the first inter-layer dielectric layer and exposing the drain (the source and drain contact hole is filled with the source and drain contact member as claimed below.); 
a source contact member connected to the source in the source contact hole and a drain contact member connected to the drain in the drain contact hole (232 fills the source and drain contact hole and 232 is connected to 218); 
an air gap (250) between the gate structure (208) and the source contact member or between the gate structure and the drain contact member (232), 
wherein side walls of the air gap (250) are a side wall of the gate structure (208) and a side wall of the source contact member or a side wall of the gate structure and a side wall of the drain contact member (220); and 
a second inter-layer dielectric layer (top of 252) on the first inter-layer dielectric layer (bottom of 252), the source contact member (220), and the drain contact member (220, wherein the second inter-layer dielectric layer (top of 252) covers the air gap (250).
Examiner note: Examiner can bifurcate layer 252 because there is no patentable distinction between Applicant’s first inter-layer dielectric layer (31) and second inter-layer dielectric layer (32). According to Applicant’s disclosure 31 can be SiO2, ¶ 0087, and 32 can be SiO2, ¶ 0104. Therefore, in the final product, for example figure 16, 21, and/or 29, elements 31 and 32 are all SiO2, and one of ordinary skill in the art would not consider a difference between two layers of SiO2 and a single layer of SiO2. The are equivalent. Thus, it would have been inherent/obvious to one of ordinary skill in the art that they would view, could have formed, Lee element 252 out of a single SiO2 layer or multiple SiO2 layers as it would not have made a functional difference in the final product. Thus, the first inter-layer dielectric and the second inter-layer dielectric may make a difference in a method claim, however there is no patentable distinction in the device claim.

The prior art does not teach:
A top end of the air gap (top of 250) is level with a top surface of the first inter-layer dielectric layer (bottom of 252) and a bottom surface of the second inter-layer dielectric layer (top of 252). This is because the air gap does not extend into 250 such that Examiner can make the same argument as noted above. Compare prior art figures 8A-8B to Applicant’s figure 21.
Regarding claim 4, 
Claim 4 is the combination of claims 1 and 2. 
The prior art does not teach the limitation:
a second spacer layer on a side surface of the source contact member or a side surface of the drain contact member, a bottom end of the second spacer layer is higher than a bottom end of the first spacer layer; an air gap between the first spacer layer and the second spacer layer, a bottom end of the air gap is positioned above the bottom end of the first spacer layer and below the bottom end of the second spacer layer.
This limitation can be seen in Applicant’s figure 21 where elements 41, 62, and 42 are located near where elements 502 and 202 meet.




Response to Arguments
	In regards to independent claims 1 and 4, Applicant’s amendments have overcome the art of record.
	In regards to independent claim 7, as Examiner understands the disclosure claim 7 introduces new matter into claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/            Primary Examiner, Art Unit 2822